Citation Nr: 0706268	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right elbow.

3.  Entitlement to a rating in excess of 10 percent prior to 
June 16, 2005, and a combined rating in excess of 20 percent 
from June 16, 2005, for degenerative joint disease of the 
right knee.

4.  Entitlement to a rating in excess of 10 percent prior to 
June 16, 2005, and a rating in excess of 20 percent from June 
16, 2005, for degenerative joint disease of the lumbar spine.

5.  Entitlement to a rating in excess of 10 percent for 
central serous choroidopathy of the right eye.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1980 to December 1994.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a August 
2003 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO), which: denied 
service connection for a right wrist disability; granted 
service connection for degenerative joint disease of the 
right elbow, rated 10 percent, effective June 2001; granted 
service connection for degenerative joint disease of the 
right knee, rated 10 percent (for arthritis with limitation 
of flexion), effective June 2001; granted service connection 
for degenerative joint disease of the lumbar spine, rated 10 
percent, effective June 2001; and granted service connection 
for central serous choroidopathy of the right eye, rated 
10 percent, effective June 2001.  By rating decision in 
January 2005, the RO granted an increased 30 percent rating 
for central serous choroidopathy of the right eye, effective 
June 2001.  By rating decision dated in September 2005, the 
RO granted an increased 20 percent rating for degenerative 
joint disease of the lumbar spine, effective June 2005, and 
granted an increased rating for the veteran's service-
connected right knee disability by assigning a separate 10 
percent rating for instability of the right knee, effective 
June 2005.

The issue of entitlement to a rating in excess of 10 percent 
for central serous choroidopathy of the right eye is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.
FINDINGS OF FACT

1.  The veteran is not shown to have a right wrist 
disability.

2.  The veteran's right elbow disability is manifested by 
limitation of motion, but flexion is not limited to less than 
100 degrees, and extension is not limited by more than 
10 degrees.

3.  Prior to June 16, 2005, the veteran's right knee 
disability was manifested by arthritis with painful motion; 
instability and/or compensable limitation of flexion or 
extension were not shown.

4.  From June 16, 2005, the veteran's right knee disability 
has been manifested by no more than mild instability, and 
arthritis with painful motion; compensable limitation of 
extension or flexion is not shown.

5.  Prior to June 16, 2005, impairment due to the veteran's 
low back disability most nearly approximated no more than 
slight limitation of motion with complaints of pain.

6.  From June 16, 2005, the veteran's low back disability has 
been manifested by moderate intervertebral disc syndrome; 
there is no significant neurological impairment of either 
lower extremity; limitation of motion of the lumbosacral 
spine has been no more than moderate; flexion of the 
thoracolumbar spine is not limited to less than 30 degrees; 
and the disability was not productive of incapacitating 
episodes of at least four weeks during a one year period.


CONCLUSIONS OF LAW

1.  Service connection for a right wrist disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  A rating in excess of 10 percent for right elbow 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5003, 5010, 5206, 5207 (2006).

3.  A rating in excess of 10 percent for the veteran's right 
knee disability prior to June 16, 2005 is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Codes 5003, 5010, 5257, 5260, 5261 (2006).

4.  A combined rating in excess of 20 percent is not 
warranted for the veteran's right knee disability from June 
16, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5260, 5261 
(2006).

5.  A rating in excess of 10 percent for the veteran's low 
back disability prior to June 16, 2005 is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Code 5293 (2002); 38 C.F.R. § 4.71a, Codes 5289, 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Codes 5235-5243 (2006).

6.  A rating in excess of 20 percent is not warranted for the 
veteran's low back disability from June 16, 2005.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Code 5293 (2002); 38 C.F.R. § 4.71a, Codes 5289, 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
claims decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the claim for service connection, the veteran 
was advised of VA's duties to notify and assist in the 
development of the claim.  A September 2001 letter (prior to 
the initial adjudication of the claim in August 2003) 
explained the evidence necessary to substantiate the claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or information he had that might support his 
claim.  Furthermore, in a March 2006 letter, he was given 
notice regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was given ample time to respond to these letters and 
supplement the record.  

With respect to the increased initial ratings claims, as the 
rating decision on appeal granted service connection, and 
assigned disability ratings and effective dates for the 
awards, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess, supra.  
Regardless, a September 2001 letter explained the evidence 
necessary to substantiate the claims, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
information he had that might support his claims.  A January 
2005 statement of the case (SOC) properly provided the 
veteran notice of the criteria for rating disabilities of the 
spine, elbow and knee (i.e., notice on downstream issues of 
increased initial ratings).  In a March 2006 letter, the 
veteran was given notice regarding ratings and effective 
dates of awards.  He has had ample opportunity to 
respond/supplement the record.  Neither the veteran nor his 
representative alleges that notice has been less than 
adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any records of VA or private 
evaluations or treatment for the disabilities herein at issue 
that remain outstanding.  The RO arranged for VA examinations 
in September 2004, October 2004 and June 2005.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claims.

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's service medical records note occasional 
complaints of pain in both wrists, including in March, April 
and May 1989, and November 1993.  The assessment included 
tendonitis.  He was placed on profile for various 
disabilities, including wrist problems, on several occasions 
during his military service, including in November 1993. 

September 1997 VA X-rays noted no abnormalities of the right 
wrist.

In June 2001, the veteran submitted a claim, in pertinent 
part, for service connection for a right wrist disability.

Postservice medical evidence includes a September 2004 VA 
examination report which notes the veteran's complaint of 
right wrist pain since 1988.  He stated that he used Motrin 
or Aleve to treat any episodes of wrist pain.  On examination 
the right wrist was not swollen, and showed no sign of 
tenderness on deep palpation.  The right radial pulse was 
well palpable.  The integrity of the ligaments around the 
right wrist showed no sign of limitation of function.  Range 
of motion was within normal limits.  X-rays of the right 
wrist revealed no significant joint space loss or spurring, 
no fracture, and no soft tissue abnormality.  The diagnosis 
was right wrist pain, with no pathology found on examination.

While the veteran's service medical records do show 
complaints of right wrist pain on several occasions, there is 
no postservice medical evidence of right wrist disability.  
Although the 2004 VA examiner indicated that the veteran 
suffered from right wrist pain, pain alone, without a 
diagnosed or underlying malady or condition, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Accordingly, service connection for a right wrist disability 
is not warranted.  See Gilpin, Brammer, supra.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against this 
claim, that doctrine does not apply.  See 38 U.S.C.A. § 
5107(b).

III.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

A.  Right Elbow

The veteran is currently assigned a 10 percent rating for 
limitation of motion of the right elbow under Code 5206.  
That code provides for a 10 percent rating where flexion of 
either a major or minor elbow is limited to 100 degrees.  A 
20 percent rating requires that flexion of a major or minor 
elbow be limited to 90 degrees.  A 20 percent rating is also 
available under Code 5207 where extension of a major or minor 
elbow is limited to 75 degrees.  38 C.F.R. § 4.71a, Codes 
5206, 5207.

Flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate I.

Service medical records show X-ray findings of early 
arthritis in the right elbow in October 1993.  Following 
service, VA outpatient treatment records dated in February 
2002 note the veteran's complaints of right elbow pain; 
ranges of motion were not noted.

A September 2004 VA examination report notes the veteran's 
complaints of right elbow pain with occasional flare-ups, 
especially after lifting activities or in cold, damp weather.  
Examination revealed range of motion from 0 degrees of 
extension to 145 degrees of flexion, which the examiner 
characterized as "normal."  After repetitive range of 
motion testing, the examiner did not observe any tenderness 
to the right elbow joint, or any signs of pain or fatigue.  
He estimated that during flare-ups, "there may be mild pain 
but no limitation of function in the right elbow joint."

A June 2005 VA examination report notes the veteran's 
complaints of a constant ache and swelling in his right 
elbow.  He also complained of flare-ups with limitation of 
motion three or four times a week, fatigability and lack of 
endurance.  Examination of the right elbow revealed no 
swelling or erythema.  Tenderness was noted over the right 
epicondylar region.  Range of motion was from 0 degrees of 
extension to 145 degrees of flexion, with pain at 145 
degrees.  With repetitive flexion, no additional limitation 
was noted.  The examiner estimated that during acute flare-
ups, "there is probably 20% limitation of motion secondary 
to pain" and "mild functional impairment."

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to an increased 
rating for his right elbow disability.

The medical evidence of record dated shows that the veteran 
demonstrated extension to 0 degrees and flexion to 145 
degrees in his right elbow.  In June 2005, a VA examiner 
opined that there would be a 20% limitation of motion, or 
flexion to 116 degrees, on flare-ups.  Such limitation is 
encompassed by the criteria for the 10 percent rating 
currently assigned.  Therefore, a rating greater than 10 
percent is not warranted under Codes 5206 or 5207.  

B.  Right Knee

The rating schedule provides for a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 
5257.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98, (August, 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 (limitation of flexion of the leg) and under Code 
5261 (limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September, 
2004).

In the case at hand, service medical records show X-ray 
findings of early arthritis in the right knee in November 
1993.  Following service, the veteran reported ongoing 
problems with his right knee.

A September 2004 VA examination report notes the veteran's 
complaints of right knee pain with flare-ups almost every 
month.  He denied using a knee brace or a cane for 
ambulation.  He also denied any episodes of subluxation or 
dislocation. On examination, the right knee was not swollen 
and there was no obvious effusion.  There was no local 
tenderness to palpation to the knee joint.  Range of motion 
was from 0 degrees of extension to 140 degrees of flexion, 
which the examiner noted was within normal limits.  The 
examiner noted that during range of motion testing, there was 
no obvious evidence of pain or limitation of function.  The 
examiner opined there would be no limitation of function of 
the right knee during flare-ups.

A June 2005 VA examination report notes the veteran's 
complaints of a mild to moderate ache along the lateral 
aspect of the right knee, swelling, fatigability, and lack of 
endurance.  He denied any giving way or locking.  The veteran 
reported that he used a knee brace when playing with his 
kids.  He also used a cane for walking and during acute 
flare-ups.  The veteran indicated that these flare-ups would 
last from three days to two weeks, every other month.  
Examination revealed no evidence of swelling, erythema, 
crepitus, or effusion.  Range of motion was from 0 degrees of 
extension to 130 degrees of flexion with pain at 130 degrees.  
With repetitive motion, there was no further limitation 
noted.  Mild instability was noted, with mildly positive 
valgus stress and McMurray's with laterally direct 
manipulation.  The examiner opined that there would probably 
be a 10 percent limitation of motion due to pain and mild 
functional loss during acute flare-ups.

1.  A rating in excess of 10 percent prior to June 16, 2005

Prior to June 16, 2005 the veteran's right knee disability 
was rated 10 percent disabling under Code 5260 (for 
limitation of flexion).  The evidence of record prior to June 
16, 2005, shows flexion to 140 degrees and normal extension 
to 0 degrees.  Consequently, a compensable rating is not 
warranted under either Code 5260 or Code 5261 and the 
veteran's schedular rating for limitation of motion of the 
right knee prior to June 16, 2005 is limited to the 10 
percent (maximum) awarded under Codes 5010, 5003 for 
arthritis of the knee with painful motion.

As noted above, it is also possible to assign a separate 
rating under Code 5257 for instability.  Prior to June 16, 
2005 there was no objective evidence of instability or 
subluxation of the right knee.  The September 2004 VA 
examination showed no such findings, and the veteran denied 
any episodes of subluxation.  Consequently a separate rating 
for instability under Code 5257 was not warranted prior to 
June 16, 2005.

2.  A combined rating in excess of 20 percent from June 16, 
2005

Effective June 16, 2005, a separate 10 percent rating under 
Code 5257 has been assigned for mild instability of the right 
knee.  This was based on the June 16, 2005 VA examination 
finding of mild instability with mildly positive valgus 
stress and McMurray's.  As there is no competent (medical) 
evidence of more than mild instability in the examination 
report or elsewhere in the record, a rating in excess of 10 
percent under Code 5257 is not warranted.  Furthermore, the 
June 16, 2005 VA examination found range of motion from 130 
degrees flexion to 0 degrees extension, which was further 
limited by 10 percent (flexion to 117 degrees) during acute 
flare-ups.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 
Vet. App. 202 (1995).  Consequently, a compensable is not 
warranted under either Code 5260 (as flexion is not limited 
to 45 degrees), or Code 5261 (as extension is not limited to 
10 degrees).
C.  Lumbar Spine

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Code 5295 (2003) and limitation of motion of the lumbar spine 
was evaluated under 38 C.F.R. § 4.71a, Code 5292 (2003).  
Under the Code 5295 criteria in effect prior to September 26, 
2003, a 10 percent rating is warranted if lumbosacral strain 
is manifested by characteristic pain on motion.  Lumbosacral 
strain warrants a 20 percent rating where there is muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a 40 percent rating if severe.  38 C.F.R. § 4.71a, Code 
5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent rating if 
favorable or a 50 percent rating if unfavorable.  38 C.F.R. § 
4.71a, Code 5289 (2003).  Complete bony fixation (ankylosis) 
of the spine at an unfavorable angle with marked deformity 
and ankylosis of major joints or without other joint 
involvement warrants a 100 percent rating.  38 C.F.R. § 
4.71a, Code 5286 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are rated 
under the general rating formula for rating diseases and 
injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Codes 5237 and 5242 (2006).  Intervertebral disc syndrome is 
rated under the general formula for rating diseases and 
injuries of the spine or based on incapacitating episodes 
(outlined above), whichever method results in the higher 
rating when all disabilities are combined under 38 C.F.R. § 
4.25.  38 C.F.R. § 4.71a, Code 5243 (2006).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Code 8520 (2006).

Service medical records include X-ray findings of early 
arthritis at L1, L2 and L5 in October 1993.  Following 
service, VA outpatient treatment records dated in February 
2002 note the veteran's complaints of low back pain.

A September 2004 VA examination report notes the veteran's 
ongoing complaints of low back pain without radiation.  He 
denied any fatigue or lack of endurance associated with his 
back problem.  He denied using a back brace for support or a 
cane for ambulation.  On examination, the paravertebral 
muscles of the lumbosacral spine were not tender to 
palpation.  There was no sign of muscle spasm, muscle 
atrophy, or neurological abnormality.  There was no abnormal 
curvature in the contour of the spine.  Sensation to the 
lower extremities was intact.  Range of motion was: flexion 
from 0 to 90 degrees; extension from 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees bilaterally; and lateral 
rotation form 0 to 30 degrees bilaterally.  During all these 
maneuvers, there were no obvious signs of pain or muscle 
spasm.  On repetitive bending, the veteran stopped after six 
bends, claiming tightness and fatigue, but the examiner noted 
no change in range of motion.  The examiner estimated that 
during flare-ups, the veteran would have mild functional loss 
and an additional 10 percent loss of flexion.  The diagnosis 
was mild degenerative osteoarthritis of the lumbar spine with 
mild limitation of function of the lumbar spine.

A June 2005 VA examination report notes the veteran's 
complaints of a constant low back ache, with radiation to the 
right lower extremity and daily flare-ups of severe pain.  He 
denied weakness or loss of bowel or bladder control.  The 
veteran indicated that he used a back brace.  The veteran 
claimed that within the past year, he was incapacitated from 
work for a period of 20 days.  Examination of the lumbar 
spine revealed no muscle spasm.  There was no tenderness 
along the paravertebral or paraspinous muscles.  There was no 
deformity in the curvature of the spine.  Straight leg test 
was negative bilaterally.  Range of motion was: flexion from 
0 to 90 degrees, with pain starting at 60 degrees and ending 
at 30 degrees and no additional limitation on repetitive 
motion; extension from 0 to 25 degrees, with mild pain 
elicited at 25 degrees and no additional limitation on 
repetitive motion; lateral flexion from 0 to 30 degrees 
bilaterally; and lateral rotation from 0 to 45 degrees 
bilaterally.  The examiner estimated that during flare-ups, 
the veteran would have mild functional loss and an additional 
10 percent limitation of motion.  X-rays revealed mild 
degenerative disc disease.

By rating decision dated in September 2005, the RO granted an 
increased 20 percent rating for the veteran's service-
connected low back disability, effective June 16, 2005.

1.  A rating in excess of 10 percent prior to June 16, 2005

For the period prior to June 16, 2005, the medical evidence 
does not show muscle spasm on extreme forward bending, loss 
of lateral spine motion, listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending or 
abnormal mobility on forced motion.  The Board finds, 
therefore, that the criteria for a rating greater than 10 
percent for lumbosacral strain under Code 5295 are not met.

In addition, the Board finds the veteran's limitation of 
motion did not more nearly approximate moderate than slight.  
The Board acknowledges that the veteran experienced chronic 
low back pain, and the Board has, as is required, considered 
the effect of pain in evaluating the veteran's disability.  
However, the fact that the veteran experienced pain was taken 
into consideration in the assignment of the 10 percent 
rating.  Thus, any functional impairment due to pain is 
contemplated by the current evaluation.  See 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Code 5292.  Consequently, the medical 
evidence of record for the period prior to June 16, 2005 does 
not provide a basis for a rating greater than 10 percent 
under Code 5292.

In addition, the medical evidence shows that the veteran 
retained substantial useful motion of his low back.  
Therefore, a higher rating on the basis of ankylosis is not 
warranted.  See Codes 5286, 5289.

There is no persuasive evidence that prior to June 16, 2005 
the veteran's service-connected low back disability was 
manifested by intervertebral disc syndrome.  Disc disease was 
not diagnosed in reports prior to June 16, 2005.  
Consequently, consideration of a rating for this period of 
time under the revisions to Code 5293 effective September 23, 
2002 is not indicated.  Likewise, there is no basis for 
considering Code 5243 criteria prior to June 16, 2005. 

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the veteran's 
service-connected low back disability for the period prior to 
June 16, 2005.  The Board has considered the evidentiary 
equipoise rule in reaching this decision but has determined 
that it does not apply as the preponderance of the evidence 
is against this claim.

2.  A rating in excess of 20 percent from June 16, 2005

For the period beginning June 16, 2005, the medical evidence 
does not show severe lumbosacral strain, listing of the whole 
spine, positive Goldthwaite's sign, marked limitation of 
forward bending or abnormal mobility on forced motion.  
Therefore, that the criteria for a rating greater than 20 
percent for lumbosacral strain under Code 5295 are not met.
In addition, the veteran's limitation of lumbar motion did 
not more nearly approximate severe than moderate.  The Board 
acknowledges that the veteran experienced chronic low back 
pain, and has, as required, considered the effect of pain in 
evaluating the veteran's disability.  However, the fact that 
he experienced pain was taken into consideration with the 
assignment of the 20 percent rating, and any functional 
impairment due to pain is encompassed by such rating.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5292.  Consequently, the 
medical evidence of record for the period beginning June 16, 
2005 does not provide a basis for a rating greater than 20 
percent under Code 5292.

In addition, the medical evidence shows that the veteran 
retained substantial useful motion of his low back.  
Therefore, a higher rating on the basis of ankylosis is not 
warranted.  See Codes 5286, 5289.

Moreover, there is no persuasive evidence that the veteran's 
service-connected lumbosacral spine disability was manifested 
by intervertebral disc syndrome with recurring attacks that 
more nearly approximates severe than for the period at issue.  
On examination in June 2005, the veteran's disc disease was 
characterized as "mild."  Examination revealed no muscle 
spasm.  The veteran denied loss of bowel or bladder control.  
There is no evidence of significant neurological impairment 
of either lower extremity.  Therefore, a rating in excess of 
20 percent under Code 5293 (2002) is not warranted; and a 
separate compensable rating under Code 8520 also is not 
warranted.

Moreover, while the veteran reported on June 2005 VA 
examination that he was incapacitated from work for a period 
of 20 days, the medical evidence does not show that his 
service-connected low back disability was productive of 
incapacitating episodes (as defined above) of at least 4 
weeks but less than 6 weeks during a 12 month-month period so 
as to warrant an increased rating under either Code 5293 
(effective September 23, 2002) or Code 5243 (effective 
September 26, 2003).  Furthermore, the medical evidence does 
not show that forward flexion of the thoracolumbar spine was 
limited to 30 degrees, or favorable ankylosis of the 
thoracolumbar spine so as to warrant an increased rating 
under Code 5243 (2006).

There is no other potentially applicable diagnostic code that 
provides for an increased rating for the veteran's service-
connected low back disability for the period beginning June 
16, 2005.  The Board has considered the evidentiary equipoise 
rule in reaching this decision but has determined that it 
does not apply because the preponderance of the evidence is 
against this claim.


ORDER

Service connection for a right wrist disability is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the right elbow is denied.

A rating in excess of 10 percent prior to June 16, 2005, and 
a combined rating in excess of 20 percent from June 16, 2005, 
for degenerative joint disease of the right knee is denied.

A rating in excess of 10 percent prior to June 16, 2005, or 
in excess of 20 percent from June 16, 2005, for degenerative 
joint disease of the lumbar spine is denied.


REMAND

With respect to the claim for a rating in excess of 10 
percent for central serous choroidopathy of the right eye, 
the Board finds that additional development of the record is 
warranted.  The VA examination reports of record (dated in 
October 2004 and June 2005) simply do not address the 
presence or absence of all symptoms in the criteria for 
rating the veteran's service-connected right eye disability.  
An examination must provide sufficient information to rate 
the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994). 
Although the VA examination reports of record document the 
veteran's visual acuity, neither of the examination reports 
indicates whether there is impairment in the veteran's fields 
of vision, information that must be considered along with 
visual acuity when rating central serous choroidopathy.  See 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.84a, 
Diagnostic Code 6005 (2006).  

Hence, the Board finds that further VA examination, with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate this claim.  
See 38 U.S.C. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by an ophthalmologist for 
evaluate the severity of his central 
serous choroidopathy of the right eye.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  All appropriate 
tests and studies should be accomplished, 
specifically including field of vision 
testing, and testing of visual acuity 
both corrected and uncorrected, and all 
clinical findings should be reported in 
detail.  

In the report, the examiner should render 
specific findings as to the extent to 
which the veteran experiences impairment 
of visual acuity or field loss, pain, 
rest-requirements, or episodic 
incapacity, as well as whether he is 
experiencing active pathology.  The 
examiner should explain the rationale for 
all conclusions reached.

2.  The RO should then readjudicate the 
issue of entitlement to a rating in 
excess of 30 percent for central serous 
choroidopathy of the right eye.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, an 
appropriate supplemental SOC must be 
issued, and the veteran and his 
representative must have opportunity to 
respond.
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


